| VICTORY, J.,
dissenting.
Granted. Any discrepancy by the jury polling was, under the facts of this case, harmless error. Because the general verdict and the answers to the jury interrogatories were harmonious, the trial court was required to direct entry of an appropriate judgment based upon the verdict and interrogatory answers. See La. C.C.P. art. 1813(C). Accordingly, the judgments of the trial court and the Court of Appeal are reversed. This case is remanded to the district court for the entry of judgment in accordance with the jury verdict as reflected on the jury verdict form, reserving to the parties all post judgment proceedings.
VICTORY, J., dissents and assigns reasons.